Abatement Order filed October 17, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00560-CR
                                    ____________

                    DAVID SHERROD WYLES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-1556

                            ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. When the losing party on a motion to suppress requests findings of fact
and conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before November 16, 2017. If the trial court’s findings were dictated
into the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before November 16,
2017.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM




                                           2